             Case 3:21-cv-02341-EMC Document 13 Filed 04/19/21 Page 1 of 2




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   WAYNE K. SNODGRASS, State Bar #148137
     Deputy City Attorney
 3   City Hall, Room 234
     1 Dr. Carlton B. Goodlett Place
 4   San Francisco, California 94102-4682
     Telephone:     (415) 554-4675
 5   Facsimile:     (415) 554-4699
     E-Mail:        wayne.snodgrass@sfcityatty.org
 6

 7   Attorneys for Defendants
     CITY AND COUNTY OF SAN FRANCISCO
 8   and SAN FRANCISCO OFFICE OF LABOR
     STANDARDS ENFORCEMENT
 9

10
                                    UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12

13

14    AIRLINES FOR AMERICA,                          Case No. 3:21-cv-02341-EMC

15           Plaintiff,                              NOTICE OF APPEARANCE OF WAYNE K.
                                                     SNODGRASS
16           vs.

17    CITY AND COUNTY OF SAN
      FRANCISCO; and SAN FRANCISCO                   Complaint Filed:   March 31, 2021
18    OFFICE OF LABOR STANDARDS                      Trial Date:        Not Set
      ENFORCEMENT,
19
             Defendants.
20

21

22

23

24

25

26

27

28
      NOTICE OF APPEARANCE                                                n:\govlit\li2021\210401\01526898.docx
      CASE NO. 3:21-cv-02341-EMC
              Case 3:21-cv-02341-EMC Document 13 Filed 04/19/21 Page 2 of 2




 1          TO THE COURT AND TO ALL COUNSEL OF RECORD:

 2          PLEASE TAKE NOTICE that Deputy City Attorney WAYNE K. SNODGRASS is appearing

 3   on behalf of Defendants CITY AND COUNTY OF SAN FRANCISCO and SAN FRANCISCO

 4   OFFICE OF LABOR STANDARDS ENFORCEMENT. The office and email addresses, and the

 5   telephone and facsimile numbers for Mr. Snodgrass are as follows:

 6                                             Wayne K. Snodgrass
 7                                             Deputy City Attorney
                                   Office of the City Attorney of San Francisco
 8                                             City Hall, Room 234
                                         1 Dr. Carlton B. Goodlett Place
 9
                                      San Francisco, California 94102-4682
10                                         Telephone: (415) 554-4675
                                            Facsimile: (415) 554-4699
11                                   Email: wayne.snodgrass@sfcityatty.org
12
            Please include Mr. Snodgrass on all proofs of service and communications in this matter.
13

14
     Dated: April 19, 2021
15
                                                  DENNIS J. HERRERA
16                                                City Attorney
                                                  WAYNE K. SNODGRASS
17                                                Deputy City Attorney
18
                                              By: /s/Wayne K. Snodgrass
19
                                                 WAYNE K. SNODGRASS
20
                                                  Attorneys for Defendants
21                                                CITY AND COUNTY OF SAN FRANCISCO
                                                  and SAN FRANCISCO OFFICE OF LABOR
22                                                STANDARDS ENFORCEMENT

23

24

25

26

27

28
      NOTICE OF APPEARANCE                               1                        n:\govlit\li2021\210401\01526898.docx
      CASE NO. 3:21-cv-02341-EMC
